Title: From George Washington to Captain Benjamin Tallmadge, 1 March 1777
From: Washington, George
To: Tallmadge, Benjamin



Sir
Head Quarters Morris Town 1st March 1777

In answer to yours of the 20th last Month I must inform you, that the Order respecting the Colour of Horses, particularly excepted to Whites or those near White, as being too conspicuous for the purpose of reconnoitering, for which the Light Horse will be much used.
I would not wish to have even dark Greys, if others equally good could be got, but if they cannot, you may purchase them, and when

they change Colour by Age, we must put them to other Uses in the Army. I am Sir Yr most obt Servt

Go: Washington

